
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.5.10
Amendment to Documents



AMENDMENT NO.5 TO BUSINESS LOAN AGREEMENT


        This Amendment No.5 (the "Amendment") dated as of December 21, 2001, is
between Bank of America, N.A. (the "Bank") and The Wet Seal, Inc. (the
"Borrower").


RECITALS


        A. The Bank and the Borrower entered into a certain Business Loan
Agreement dated as of October 29, 1999, as previously amended (the "Agreement").

        B. The Bank and the Borrower desire to further amend the Agreement.


AGREEMENT


        1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.

        2. Amendments. The Agreement is hereby amended as follows:

        2.1 Paragraph 1.2 of the Agreement is amended to read in its entirety as
follows:

"1.2 Availability Period. The line of credit is available between the date of
this Agreement and January 1, 2004, or such earlier date as the availability may
terminate as provided in this Agreement (the 'Facility No. 1 Expiration Date')."

        2.2 Paragraphs 9.3 and 9.4 of the Agreement are deleted in their
entirety.

        2.3 Paragraph 9.7 of the Agreement is amended to read in its entirety as
follows:

"9.7 Capital Expenditures. Not to make capital expenditures to acquire fixed or
capital assets (on a consolidated basis) in an aggregate amount in excess of
Fifty Million Dollars ($50,000,000) for the fiscal year ending on or about
January 31, 2002 and for any fiscal year thereafter."

        2.4 In Subparagraph 9.8(b) of the Agreement, the amount "Twenty Million
Dollars ($20,000,000)" is substituted for the amount "Forty Million Dollars
($40,000,000)."

        2.5 In Paragraph 9.10 of the Agreement, the number "30" is substituted
for the number "60."

        2.6 Paragraph 9.22 of the Agreement is amended to read in its entirety
as follows:

"9.22 Assets and Liabilities of Subsidiaries. Not to permit any subsidiary of
Borrower to have assets in excess of Five Hundred Thousand Dollars ($500,000)
and in the aggregate Two Million Five Hundred Thousand Dollars ($2,500,000) for
all subsidiaries (excluding WSR); provided that WSCC may:

(a) incur obligations to the Bank pursuant to continuing guaranties of the
obligations of the Borrower; and

(b) purchase inventory for the account of the Borrower provided that each such
purchase transaction is immediately liquidated by means of a corresponding sale
to the Borrower for the same price paid for such inventory by WSCC."

--------------------------------------------------------------------------------




        2.7 A new Paragraph 9.25 is added to the Agreement, which reads in its
entirety as follows:

"9.25 Tangible Net Worth. To maintain consolidated tangible net worth equal to
at least the amounts specified below beginning on August 4, 2001 and thereafter:

(a) One Hundred Fifty-five Million One Hundred Sixty Five Thousand Dollars
($155,165,000); plus

(b) 50% of cumulative net income (without deduction for net losses); plus

(c) 90% of any equity issuance (net of related issuance costs) less actual stock
repurchases up to $20,000,000.

"Tangible Net Worth' means the value of Borrower's total assets (including
leaseholds and leasehold improvements and reserves against assets but excluding
goodwill, patents. trademarks, trade names, organization expense, unamortized
debt discount and expense, capitalized or deferred research and development
costs, deferred marketing expenses, and other like intangibles, and monies due
from affiliates, officers, directors, employees, shareholders, members or
managers of Borrower) less total liabilities, including but not limited to
accrued and deferred income taxes, but excluding the non-current portion of
Subordinated Liabilities. "Subordinated Liabilities' means liabilities
subordinated to Borrower's obligations to Bank in a manner acceptable to Bank in
its sole discretion."

        2.8 A new Paragraph 9.26 is added to the Agreement, which reads in its
entirety as follows:

"9.26 Minimum EBITDA. To maintain minimum EBITDA of at least Thirty-Five Million
Dollars ($35,000,000) on a trailing four-quarter basis.

'EBITDA' means net income, less income or plus loss from discontinued operations
and extraordinary items, plus income taxes, plus interest expense, plus
depreciation, depletion, amortization and other non-cash charges plus losses
from discontinued operations and extraordinary expenses."

        2.9 Paragraph 11.6 of the Agreement is deleted in its entirety.

        2.10 In Subparagraph 11.10 of the Agreement, the amount One Million
Dollars ($1,000,000) is substituted for the amount Five Hundred Thousand Dollars
($500,000)."

        3. Representations and Warranties. When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event which is, or with notice or lapse of time or both would be, a default
under the Agreement except those events, if any, that have been disclosed in
writing to the Bank or waived in writing by the Bank, (b) the representations
and warranties in the Agreement are true as of the date of this Amendment as if
made on the date of this Amendment, (c) this Amendment is within the Borrower's
powers. has been duly authorized, and does not conflict with any of the
Borrower's organizational papers, and (d) this Amendment does not conflict with
any law, agreement, or obligation by which the Borrower is bound.

        4. Conditions. This Amendment will be effective when the Bank receives
the following items, in form and content acceptable to the Bank:

4.1 A Corporate Resolution to Obtain Credit certified by the Secretary of the
Borrower in the amount of Fifty Million Dollars ($50,000,000).

        5. Effect of Amendment. Except as provided in this Amendment, all of the
terms and conditions of the Agreement shall remain in full force and effect.

        This Amendment is executed as of the date stated at the beginning of
this Amendment.

Bank of America, N.A.   The Wet Seal, Inc.
/s/ Cynthia K. Goodfellow
 
/s/ Kathy Bronstein By: Cynthia K. Goodfellow   By:   Kathy Bronstein
Vice Chairman and Chief Executive Officer
 
 
/s/Walter Parks     By:   Walter Parks, Executive Vice President and CFO

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.5.10 Amendment to Documents



AMENDMENT NO.5 TO BUSINESS LOAN AGREEMENT
RECITALS
AGREEMENT
